Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant’s election without traverse of Group I (Claims 1-6 and 10-20) in the reply filed on 02/18/2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
In claim 6, line 3, " the electrically conductor layer " should read - - the electrically conductive layer - -
In claim 10, lines 1-21, “A display panel, comprising the array substrate of claim 1, wherein the array substrate comprises: a substrate comprising a first area, a second area, and a third area, wherein the second area is disposed between the first area and the third area; a first metal layer comprising a first metal component disposed in the first area on the substrate and a second metal component disposed in the third area on the substrate; a first insulating layer covering the first metal layer and the substrate, wherein the first insulating layer is provided with a through hole corresponding to a position of the third area; an electrically conductive layer disposed on a side of the first insulating layer away from the first metal layer and comprising a plurality of first conductive portions disposed in the first area and the second area, a second conductive portion disposed in the third area, and at least part of the second conductive portion A display panel, comprising the array substrate of claim 1- - since the limitations of Lines 2-21 have been included in claim 1 and claim 10 depends on claim 1.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaneda (US 2012/0248450).
Regarding claim 1, Yaneda teaches an array substrate (Fig. 1-8, [0062-0100]), comprising: 
a substrate (5/5a in Fig. 1-8) comprising a first area (the area corresponding to TFT in Fig. 3-4), a second area (the area corresponding to 19 in Fig. 3-4), and a third area (the area corresponding to H1/CS1/CS in Fig. 3 and 5), wherein the second area (the area corresponding to 19 in Fig. 3-4) is 
a first metal layer (G/18g/CS1/CS in Fig. 3-5, [0082, 0104-0105]) comprising a first metal component (G/18g in Fig. 3-4, [0082, 0104-0105]) disposed in the first area (the area corresponding to TFT in Fig. 3-4) on the substrate (Fig. 3-4) and a second metal component (CS1/CS outside display area A in Fig. 3 and 5) disposed in the third area (the area corresponding to H1/CS1/CS in Fig. 3 and 5) on the substrate (Fig. 3 and 5); 
a first insulating layer (22 in Fig. 4-5, [0108-0109]) covering the first metal layer (G/18g/CS1/CS in Fig. 3-5, [0082, 0104-0105]) and the substrate (5/5a in Fig. 1-8), wherein the first insulating layer (22 in Fig. 4-5) is provided with a through hole (the through hole of 22 in Fig. 5, Fig. 11B) corresponding to a position of the third area (the area corresponding to H1/CS1/CS in Fig. 3 and 5); 
an electrically conductive layer (25a/26a/32a in Fig. 4-5, [0118]) disposed on a side (Fig. 4-5) of the first insulating layer (22 in Fig. 4-5) away from (Fig. 4-5) the first metal layer (G/18g/CS1/CS in Fig. 3-5, [0082, 0104-0105]) and comprising a plurality of first conductive portions (25a/26a in Fig. 4-5, [0118]) disposed in the first area (the area corresponding to TFT in Fig. 3-4) and the second area (the area corresponding to 19 in Fig. 3-4), a second conductive portion (32a in Fig. 4-5, [0118]) disposed in the third area (the area corresponding to H1 in Fig. 3 and 5), and at least part (Fig. 5) of the second conductive portion (32a in Fig. 4-5, [0118]) connected to the second metal component (CS1/CS outside display area A in Fig. 3 and 5) through the through hole (the through hole of 22 in Fig. 5); and 
a second metal layer (25b/26b/32b in Fig. 4-5, [0118]) comprising a third metal component (25b/26b in Fig. 4-5, [0088, 0118]) disposed in the first area (the area corresponding to TFT in Fig. 3-4) on the substrate (Fig. 4) and a fourth metal component (32b in Fig. 4-5, [0118]) disposed in the third area (the area corresponding to H1/CS1/CS in Fig. 3 and 5) on the substrate (Fig. 5), wherein the fourth 

Regarding claims 2-6 and 10-15, Kobayashi also teaches the following elements:
(Claim 10) A display panel (Fig. 1-8, [0062-0100]), comprising the array substrate (Fig. 1-8, [0062-0100]).
(Claim 2 and 11) the array substrate (5/5a in Fig. 1-8) comprising a display area (the display area of A in Fig. 2, [0074]) and a non-display area (the area surrounding the display area A in Fig. 2, [0074]), wherein the non-display area (the area surrounding A in Fig. 2, [0074]) comprises a gate driver circuit area (the area at the left side of the display area A in Fig. 2-3 and including the area of 17 in Fig. 2 and the area of A1 in the Picture 1, [0074-0075]), and the gate driver circuit area (the area at the left side of the display area A in Fig. 2-3 and including the area of 17 in Fig. 2 and the area of A1 in the Picture 1, [0074-0075]) comprises a first trace (CS1/CS outside display area A in Fig. 3 and 5, even the CS1/CS outside the display area in Fig 3 and 5 are not electrically connect to the gate driver, they are disposed in the gate driver circuit area as snow in Picture 1) and a second trace (32b in Fig. 4-5, [0118]); wherein the first area (the area corresponding to TFT in Fig. 3-4) and the second area (the area corresponding to 19 in Fig. 3-4) of the substrate are located corresponding to the display area (the display area of A in Fig. 2, [0074]) of the array substrate; the third area (the area corresponding to H1/CS1/CS in Fig. 3 and 5) of the substrate is located corresponding to the gate driver circuit area (the area at the left side of the display area A in Fig. 2-3 and including the area of 17 in Fig. 2 and the area of A1 in the Picture 1, [0074-0075]) of the non-display area of the array substrate; and the second metal component (CS1/CS outside display area A in Fig. 3 and 5) is defined as the first trace (CS1/CS outside display area A in Fig. 3 and 5) of the gate driver circuit area (the area at the left side of the display area A in Fig. 

    PNG
    media_image1.png
    630
    502
    media_image1.png
    Greyscale

Picture 1, from Fig. 3 of Yaneda (US 2012/0248450)
(Claims 3 and 12) the first metal component (G/18g in Fig. 3-4, [0082, 0104-0105]) is defined as a gate electrode (18g in Fig. 3-4, [0082, 0104-0105]) and a scan line (G in Fig. 3-4, [0082, 0104-0105]).
(Claims 4 and 13) the third metal component (25b/26b in Fig. 4-5, [0088, 0118]) is defined as a source electrode (25b in Fig. 4-5, [0088, 0118]) and a drain electrode (26b in Fig. 4-5, [0088, 0118]).
(Claims 5 and 14) a protection layer (28 in Fig. 4, [0089]), and the protection layer (28 in Fig. 4, [0089]) covers the electrically conductive layer (25a/26a/32a in Fig. 4-5, [0118]) and the second metal layer (25b/26b/32b in Fig. 4-5, [0118]).
(Claims 6 and 15) a semiconductor layer (23 and/or 24a/24b in Fig. 4, [0109]) disposed corresponding to the first area (the area corresponding to TFT in Fig. 3-4) of the substrate and located between the first insulating layer (22 in Fig. 4-5, [0108-0109]) and the electrically conductive layer (25a/26a/32a in Fig. 4-5, [0118]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaneda as applied to claim 10 above, and in view of Yoo (US 2020/0004093).
Regarding claims 17-20, Yaneda teaches a color filter substrate (4 in Fig. 1, [0063]) being an upper substrate (Fig. 1) is disposed opposite to the array substrate (5 in Fig. 1 and 3-8, [0063]) being a lower substrate (Fig. 1), wherein the array substrate (5 in Fig. 1 and 3-8, [0063]) has an edge flush with (Fig. 1) an edge of the color filter substrate (Fig. 1). Yaneda does not teach the following elements. 
Yoo teaches the following elements (Fig. 2-9, [0106-0108, 0077]):
(Claim 17) a side bonding area (the area corresponding to CNE in Fig. 5 and 8-9, [0106-0108]) is defined between edges of a lower substrate and an upper substrate (the substrate corresponding to BS1 and BS2 in Fig. 3A, 5 and 8-9) for achieving a narrow bezel design for the display panel (Fig. 2-9, [0077]).
(Claim 18) the side bonding area (the area corresponding to CNE in Fig. 5 and 9, [0106-0108]) comprises: an electrically conductive film (CNE in Fig. 5 and 9, [0106, 0108]) comprising a side (the right side of CNE in Fig. 5 and 9) attached to the edges of the upper filter substrate and the lower substrate (Fig. 3A, 5 and 9), wherein the lower substrate (the substrate corresponding to BS1 in Fig. 5 and 9) comprises a bonding terminal (SPD and/or SDE/SDE1 in Fig. 5 and 9, [0115]), and the side of the electrically conductive film (the right side of CNE in Fig. 5 and 9) is electrically connected to the bonding terminal (SPD and/or SDE/SDE1 in Fig. 5 and 9, [0115]); a chip-on film (DDC/GDC/PCB in Fig. 3A, 5 and 9, [0068, 0071, 0109]) attached to a side of the electrically conductive film (the left side of CNE in Fig. 5 and 9) away from the upper substrate and the lower substrate (Fig. 3A, 5 and 9); and an electrically conductive adhesive (AF in Fig. 5 and 9, [0103-0104]) disposed between the chip-on film and the electrically conductive film for electrically bonding the chip-on film and the electrically conductive film (Fig. 5 and 9, [0103-0104]).
(Claim 19) the electrically conductive adhesive (AF in Fig. 5 and 9, [0103-0104]) is an anisotropic conductive adhesive ([0103-0104]).
(Claim 20) the electrically conductive film (CNE in Fig. 5 and 9, [0106, 0108]) is made of silver ([0108]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoo for the system of Yaneda such that in the system of Yaneda, 
(Claim 17) a color filter substrate disposed opposite to the array substrate, wherein the array substrate has an edge flush with an edge of the color filter substrate, and a side bonding area is defined between the edges of the array substrate and the color filter substrate for achieving a narrow bezel design for the display panel.
(Claim 18) the side bonding area comprises: an electrically conductive film comprising a side attached to the edges of the color filter substrate and the array substrate, wherein the array substrate comprises a bonding terminal, and the side of the electrically conductive film is electrically connected to the bonding terminal; a chip-on film attached to a side of the electrically conductive film away from the color filter substrate and the array substrate; and an electrically conductive adhesive disposed between the chip-on film and the electrically conductive film for electrically bonding the chip-on film and the electrically conductive film.
(Claim 19) the electrically conductive adhesive is an anisotropic conductive adhesive.
(Claim 20) the electrically conductive film is made of silver.
The motivation is that the bezel area may be reduced, and it helps to a display device capable of improving connection reliability (Yoo, [0077, 0008]).

Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2010/0208156) in view of Yaneda (US 2012/0248450)
Regarding claim 1, Liu teaches an array substrate (Fig. 1-2, and 13-19, [0028-0071]), comprising: 
a substrate (1 in Fig. 2 and 19) comprising a first area (the area corresponding to TFT in Fig. 1-2, 13 and 19), a second area (the area corresponding to the pixel electrode 9 in Fig. 1-2, 13 and 19);
a first metal layer (the layer corresponding to 10/2 in Fig. 1-2, 13 and 19, [0029-0030, 0033]) comprising a first metal component (10/2 in Fig. 1-2, 13 and 19, [0029-0030, 0033]) disposed in the first area (the area corresponding to TFT in Fig. 1-2, 13 and 19) on the substrate (1 in Fig. 2 and 19); 

an electrically conductive layer (the layer corresponding to 21/9 in Fig. 1-2, 13 and 19, [0029-0030, 0041]) disposed on a side (Fig. 2 and 19) of the first insulating layer (3 in Fig. 1-2, 13 and 19, [0030]) away from the first metal layer (the layer corresponding to 10/2 in Fig. 1-2, 13 and 19, [0029-0030, 0033]) and comprising a plurality of first conductive portions (21/9 in Fig. 1-2, 13 and 19, [0029-0030, 0041]) disposed in the first area (the area corresponding to TFT in Fig. 1-2, 13 and 19) and the second area (the area corresponding to the pixel electrode 9 in Fig. 1-2, 13 and 19); and 
a second metal layer (the layer corresponding to 6/7/22 in Fig. 2 and 13-19, [0030, 0041]) comprising a third metal component (6/7 in Fig. 2 and 13-19, [0030, 0041]) disposed in the first area on the substrate (1 in Fig. 2 and 19).
Liu does not teach that the substrate comprising a third area, wherein the second area is disposed between the first area and the third area; the first metal layer comprising a second metal component disposed in the third area on the substrate; the first insulating layer is provided with a through hole corresponding to a position of the third area; the electrically conductive layer comprising a second conductive portion disposed in the third area, and at least part of the second conductive portion connected to the second metal component through the through hole; and the second metal layer comprising a fourth metal component disposed in the third area on the substrate, wherein the fourth metal component is connected to the second conductive portion.
Yaneda teaches that a substrate (5/5a in Fig. 1-8) comprising a third area (the area corresponding to H1/CS1/CS in Fig. 3 and 5), wherein a second area (the area corresponding to 19 in Fig. 3-4) is disposed between (Fig. 3) a first area (the area corresponding to TFT in Fig. 3-4) and the third area (the area corresponding to H1/CS1/CS in Fig. 3 and 5); a first metal layer (G/18g/CS in Fig. 3-5, [0082, 0104-0105]) comprising a second metal component (CS1/CS in Fig. 3 and 5) disposed in the third area 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yaneda for the system of Liu such that in the system of Liu, the substrate comprising a third area, wherein the second area is disposed between the first area and the third area; the first metal layer comprising a second metal component disposed in the third area on the substrate; the first insulating layer is provided with a through hole corresponding to a position of the third area; the electrically conductive layer comprising a second conductive portion disposed in the third area, and at least part of the second conductive portion connected to the second metal component through the through hole; and the second metal layer comprising a fourth metal component disposed in the third area on the substrate, wherein the fourth metal component is connected to the second conductive portion. The motivation is to provide peripheral area for the terminal/connections to drivers, and provide an active matrix substrate with reliable connection (Yaneda, [0113, [0084-0086]).

Regarding claims 10 and 16, Liu also teaches the following elements:
(Claim 10) A display panel (Fig. 1-2, and 13-19, [0028-0071]), comprising the array substrate (Fig. 1-2, and 13-19, [0028-0071]).
(Claim 16) the electrically conductive layer (the layer corresponding to 21/9 in Fig. 1-2, 13 and 19, [0029-0030, 0041]) is made of indium tin oxide ([0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871